Citation Nr: 1136911	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-37 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for chronic sinusitis. 

3.  Entitlement to service connection for headaches, to include as secondary to chronic sinusitis. 

4.  Entitlement to service connection for bilateral leg pain, to include as secondary to service-connected lumbar spine disability. 

5.  Entitlement to service connection for bilateral calf pain, to include as secondary to service-connect lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1967 to September 1987. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 and an April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  In pertinent part of the August 2005 rating decision, the RO denied the claims for entitlement to service connection for bilateral leg pain, bilateral calf pain, and hemorrhoids.  Subsequently, the RO received additional copies of the Veteran's service medical records and it reconsidered the claims in an October 2006 rating decision.  In the April 2008 rating decision, the RO denied the claims for entitlement to service connection for chronic sinusitis and headaches.  The Veteran has perfected appeals to each of the matters on appeal. 

In an October 2008 correspondence, the Veteran stated his desire to file claims for entitlement to service connection for chronic prostatitis, residual scars on the right eyebrow and left deltoid, left thumb pain and left ankle pain.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues involving service connection for bilateral leg and calf pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the credible evidence is against a finding that hemorrhoids had their onset in service or are otherwise due to service.

2.  The preponderance of the credible evidence is against a finding that sinusitis had its onset in service or is otherwise due to service.

3.  The preponderance of the evidence is against a finding that headaches had their onset in service or are otherwise due to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Headaches were not incurred in or aggravated by service and are not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  VA notified the Veteran in correspondence dated in November 2005, March 2006, and November 2007 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was also informed of how disability evaluations and effective dates are assigned.  

VA has fulfilled its duty to assist the claimant, including obtaining service treatment records, service department medical records, and private medical records identified by the Veteran.  VA has not provided the Veteran with an examination in connection with these claims.  In this regard, the Secretary must secure a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).

In McLendon, the United States Court of Appeals for Veterans Claims (Court) addressed each of the above elements and how the Board must apply the facts of the case to the law regarding when an opinion was necessary.  As to evidence of a current disability, there is competent evidence of current hemorrhoids, sinusitis, and headaches.  Thus, element (1)-competent evidence of a current disability-has been met.

As to element (2)-addressing in-service disease or injury-the Veteran alleges he had hemorrhoids, sinusitis, and headaches in service.  The Board finds such allegations not credible.  Specifically, statements the Veteran made in service refute such his current allegations.  For example, in May 1974, May 1975, March 1979, and August 1986 Reports of Medical History completed by the Veteran at those times, which covers a 12-year period, he specifically denied ever having or having then sinusitis, frequent or severe headaches, or rectal disease.  Additionally, in an August 1988 Report of Medical History completed by the Veteran at that time, he again denied ever having or having then sinusitis, frequent or severe headaches, or rectal disease.  Thus, approximately one year after service discharge, the Veteran was still denying having a history of any of these symptoms/disabilities.  Clinical evaluations of the head, sinuses, and anus/rectum in April 1971, May 1974, May 1975, March 1979, September 1982, August 1986, and June 1987 were all normal.  Thus, it is not as though the service treatment records are silent for treatment for the disabilities, but rather, there is affirmative evidence of no such symptoms, including affirmative evidence from the Veteran.  Thus, the allegations during the appeal of chronic sinusitis, headaches, and hemorrhoids while in service are rejected as not credible.  The Board accords the statements the Veteran made in service more probative value, as such statements were made contemporaneously with service, and the Veteran attested to the truth of such statements.

For the above reasons, the Board finds that element (2)-evidence establishing that an event, injury, or disease occurred in service-has not been met.  The Board is aware of the positive opinion the Veteran provided as to his hemorrhoids being due to service.  That medical opinion is based upon history reported by the Veteran, which history is rejected, and thus, that opinion cannot establish a basis that the current disability may be related to service.  Thus, the Board finds that element (3)-whether the disability may be due to service-has not been met as well.  Additionally, any allegation by the Veteran of a relationship to service is rejected because the Board finds that the Veteran's statements lack credibility.  Because at least one of the elements has not been met, the Board need not address element (4)-whether there is sufficient competent medical evidence to decide the claim.  Hence, a medical examination with a medical opinion is not necessary to make a decision on the claims for entitlement to service connection for hemorrhoids, sinusitis, and headaches.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  He submitted multiple statements throughout the appeal. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file to include his written contentions, service treatment records, service department medical records, and the private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for entitlement to service connection for hemorrhoids, sinusitis, and headaches.  The Board has laid out above why it concludes that the Veteran's allegations of in-service hemorrhoids, sinusitis, and headaches are not credible.  Thus, the Board finds as fact that the Veteran did not have in-service diseases or injuries pertaining to these disabilities.  The Veteran completed a Report of Medical History completed by the Veteran in October 1988 and specifically denied ever having or having then headaches, sinusitis, and rectal disease.  Thus, approximately one year after service, there was no evidence of such disabilities.  The Board accords this medical history high probative value, as he made it contemporaneously with the time in question.

The evidence of record shows that hemorrhoids were first documented in March 1992, which is more than four years after service discharge.  While an April 1992 record indicates that the Veteran was chronically constipated for many years, right after that notation by the examiner, the examiner wrote that the Veteran had developed pain and bleeding approximately two weeks ago.  While the Veteran may have had constipation for many years, there was no indication that hemorrhoids had existed for many years.  In the March 1992 medical record, the Veteran reported hemorrhoids for four days.  Thus, both the 1992 records show a recent onset of hemorrhoids, which is evidence against the claim.  As to sinusitis and headaches, the first showing of sinusitis with headaches was in 1999, which is more than 10 years after service.  The Veteran was seen in 1990 following a motor vehicle accident, where he reported hitting his head.  The Board finds there is a lack of credible evidence of continuity of symptomatology following service discharge.  The diagnoses of these disabilities years after service are evidence against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The Veteran has not provided any positive evidence of a nexus between the diagnosis of sinusitis and headaches and service or a service-connected disability.  His allegations of chronic symptoms are rejected as not credible.  The Veteran has provided a positive opinion of a nexus between the diagnosis of hemorrhoids and service.  As the medical opinion is clearly based upon history reported by the Veteran, which history of chronic hemorrhoids in service is rejected, the Board will reject the medical opinion as being based on an inaccurate factual premise.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).
For the above reasons, the Board finds the preponderance of the evidence is against the claims for entitlement to service connection for hemorrhoids, sinusitis, and headaches, and the benefit-of-the-doubt doctrine is not applicable, and service connection cannot be granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for headaches is denied.


REMAND

The Veteran seeks entitlement to service connection for bilateral leg pain and bilateral calf pain.  After a review of the record, the Board finds that additional development is needed prior to adjudication of these claims. 

Initially, the Board notes that the Veteran has not yet been afforded with a VA examination in conjunction with these claims, and the Board finds that the Veteran is entitled to VA examinations.  See McLendon, supra. 

The Veteran asserts that his bilateral leg pain and bilateral calf pain are secondary to his service-connected lumbar spine disability.  While the report of a May 2006 VA general medical examination shows that findings on clinical evaluation did not support a diagnosis of peripheral neuropathy in either of the lower extremities, a more recent private treatment record dated in December 2006 shows an impression of radiculopathy in the lower extremities.  This appears to be made without the support of x-ray evidence.  On remand, the Veteran should be scheduled for a VA medical examination specifically for the purpose of determining the natures and etiologies of the Veteran's claimed bilateral leg pain and bilateral calf pain.  The examiner should be instructed to determine if the Veteran has diagnosed disorder, including any neurologic impairment, in his lower extremities that is secondary to his lumbar spine disability.  See 38 U.S.C.A. § 5103A.

The Board notes that, under 38 C.F.R. § 3.310 (a), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition, beyond the natural progression of the disease, which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

Prior to any examination, any pertinent, outstanding, medical treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the RO/AMC should obtain any outstanding pertinent VA or private treatment records.

2.  Once any available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination with the appropriate specialist to determine the natures and etiologies of his bilateral leg and calf disorders, to include any neurologic impairment that is secondary to his service-connected lumbar spine disability.  All studies deemed appropriate should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner for review in conjunction with this examination.  

Based on a thorough review of the claims file and any examination findings, the physician examiner is first asked to identify the natures of the claimed bilateral leg and calf disorder.  The examiner is also requested to provide a clear, well-supported medical opinion on whether it is at least as likely as not (or the evidence is at least in approximate balance) that any diagnosed leg or calf disorder is related to the Veteran's period of service, or that is caused or aggravated by his service-connected lumbar spine disability. 

For purposes of the medical opinion sought, the examiner should specifically consider the following:

* The Veteran's report history of bilateral leg and calf pain.  

* The December 2006 private medical evidence showing an impression of radiculopathy in the lower extremities. 

* The fact that symptoms or treatment may not have been documented during service or in the first post-service year is not fatal to a Veteran's claim for service connection, especially when other evidence may show a link to service.

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

3.  After the above has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the report does not include adequate responses to the specific opinions requested, it must be returned to the examiner(s) for corrective action.

4.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the claims for service connection.  If any of the claims remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


